\005-lS
                                ELECTRONIC RECORD




COA#       03-13-00347-CR                        OFFENSE:        Intoxication Offenses

           Donna Marie Pryor v. The State of
STYLE:     Texas                                 COUNTY:         Comal

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    207th District Court


DATE: 5/1/15                      Publish: NO    TC CASE #:      CR2012-208




                        IN THE COURT OF CRIMINAL APPEALS


          Donna Marie Pryor v. The State of
STYLE:    Texas                                                       [OOS'/S'
         APPELLANT^                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     K^-fwt^c/                                        JUDGE:

DATE:    A/**.     ^    2*/T                          SIGNED:                           PC:

JUDGE:      /*=                                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD